 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    SELINA A. SHEPHERD,                        Case No.: 17cv1457-LAB (JMA)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    UNITED STATES OF AMERICA,
      et al.,
15
                              Defendants.
16
17
18         The joint motion to dismiss (Docket no. 38) is GRANTED, and this action is
19   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
20   attorney’s fees. The Court does not retain jurisdiction to interpret or enforce the
21   settlement agreement.
22
23         IT IS SO ORDERED.
24   Dated: May 24, 2019
25
26                                             Hon. Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                          17cv1457-LAB (JMA)
